Citation Nr: 0123635	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  97-34 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depressive 
disorder.

3.  Entitlement to service connection for tendinitis of the 
right shoulder.

4.  Entitlement to service connection for arthritis of the 
left knee.

5.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right leg, currently evaluated as 
20 percent disabling.

6.  Entitlement to a total rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to May 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied the TDIU claim, and an August 1998 
rating decision by the RO in Phoenix, Arizona, which denied 
the other issues on appeal.  The Phoenix RO currently has 
jurisdiction over the veteran's claims folder.

The record reflects that the veteran initially requested a 
hearing before a Member of the Board in conjunction with this 
appeal.  However, the veteran withdrew his hearing request in 
July 2001.  38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the veteran's appeal has been completed.

2.  The veteran engaged in combat with the enemy while on 
active duty, and incurred multiple, penetrating shell 
fragment wounds to his chest wall, right arm, right forearm, 
both thighs, right leg and foot as a result thereof.

3.  The competent medical evidence on file shows that the 
veteran does not have PTSD.

4.  The record reflects that the veteran's depressive 
disorder, right shoulder tendinitis, and left knee arthritis 
all originated many years after his discharge from active 
service.

5.  No competent medical opinion is on file which relates the 
veteran's depressive disorder, right shoulder tendinitis, 
and/or left knee arthritis, to his period of active duty, to 
include his service-connected disabilities.

6.  The competent medical evidence on file tends to indicate 
that the veteran's depressive disorder is due to the death of 
his spouse, as well as the physical problems incurred as a 
result of a nonservice-connected cerebrovascular accident.

7.  The competent medical evidence on file includes an 
opinion which relates the veteran's left knee arthritis to 
nonservice-connected psoriasis.  

8.  The medical evidence does not show that the veteran's 
residuals of shell fragment wound to the right leg is 
manifested by severe disability of Muscle Group XII.  

9.  Although right knee arthritis has been recognized as a 
residual of the veteran's shell fragment wound to the right 
leg, the objective medical evidence does not show that the 
right knee has flexion limited to 15 degrees or less, nor 
extension limited to 20 degrees or more.

10.  The veteran is currently service-connected for the 
following disabilities: traumatic arthritis of the tarsal and 
metatarsal joints, right foot, secondary to shell fragment 
wounds, evaluated as 30 percent disabling; residuals of shell 
fragment wounds of the right leg, evaluated as 20 percent 
disabling; residuals of shell fragment wound of the right 
thigh, evaluated as 10 percent disabling; residuals of shell 
fragment wound of the left thigh, evaluated as 10 percent 
disabling; and residuals shell fragment wound scars of the 
chest, right arm, and right forearm, evaluated as 
noncompensable (zero percent disabling).  All of these 
disabilities were incurred as a result of the same injury in 
October 1944, while the veteran was on active duty.
11.  The evidence on file does not support a finding that the 
veteran is unable to obtain or engage in substantially 
gainful employment solely as a result of his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to a grant of service 
connection for PTSD, depressive disorder, right shoulder 
tendinitis, or left knee arthritis.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1131, 1154(b), 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f), 
3.307, 3.309, 3.310 (2001); 66 Fed. Reg. 45620-45632 (August 
29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

2.  The criteria for a rating in excess of 20 percent for 
shell fragment residuals to the right leg are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.14, 4.40, 4.45, 4.56, 
4.59, 4.71a (Diagnostic Codes 5003, 5010, 5260, 5261), 4.73 
(Diagnostic Code 5312) (2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

3.  The criteria for a grant of TDIU based upon service-
connected disabilities are not met.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.340, 4.16, 4.25 (2001); 66 Fed. Reg. 45620-45632 (August 
29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.

The Board finds that VA's duties under the VCAA have been 
fulfilled in the instant case.  Here, the record reflects 
that the veteran was accorded several examinations in 
relation to the issues on appeal.  Further, the RO advised 
the veteran of the evidence necessary to substantiate his 
claims by the various rating decisions, Statements of the 
Case, and Supplemental Statements of the Case.  Moreover, the 
veteran has not identified any pertinent evidence that is not 
of record.

The Board acknowledges that the RO scheduled the veteran for 
additional VA medical examinations in July 2000, which were 
canceled when correspondence sent to the veteran's address of 
record notifying him of these examinations was returned as 
undeliverable.  See Hyson v. Brown, 5 Vet. App. 262, 265 
(1993) (In the normal course of events, it is the burden of 
the veteran to keep the VA apprised of his whereabouts.  If 
he does not do so, there is no burden on the part of the VA 
to turn up heaven and earth to find him.); see also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is 
not a "one-way street."  If the veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.).  Furthermore, in a November 2000 
Supplemental Statement of the Case, the RO noted that the 
scheduled VA medical examinations had been canceled, and 
informed the veteran that he should indicate whether or not 
he was willing to report for a VA medical examination.  
Although this Supplemental Statement of the Case was 
initially returned as undeliverable, it was subsequently re-
sent to the veteran's new address in January 2001, and there 
is no indication that it was not received.  The veteran has 
not indicated his desire to report for any new VA medical 
examinations.  Moreover, when he withdrew his hearing request 
in July 2001, he indicated that he wanted his claim submitted 
to the Board for adjudication.  Based on the foregoing, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
amended regulatory provisions of 38 C.F.R. § 3.159, and that 
no additional assistance to the veteran is required based on 
the facts of the instant case.


General Background.  On his November 1942 induction 
examination, the veteran's mental condition and nervous 
system were clinically evaluated as normal.  Further, it was 
noted that he had no musculoskeletal defects.

The veteran's service medical records reflect that he 
sustained multiple, penetrating shell fragment wounds to the 
chest wall, right arm and forearm, both thighs, the right leg 
and foot in October 1944.  He was subsequently diagnosed with 
fracture, compound, comminuted, complete, metatarsal, 3rd 
right, shaft of, cuneiform 2nd right, wounded in action 
(WIA), by shell fragment.  He was also diagnosed with foreign 
bodies, traumatic, metallic, minute, three in arm, right, mid 
1/3 posterior aspect; one in forearm, right, distal 1/3 
posterior aspect; three in thigh, right, proximal 1/3, 
lateral aspect; one in leg, right, proximal 1/3 posterior 
aspect; numerous ones in foot, right, mid 1/3; three in 
thigh, left, distal 1/3 posterior aspect.  Further, he was 
diagnosed with wounds, penetrating, multiple, severe, foot, 
right, dorsal aspect, 8 x 3 cm; thigh, right mid, 1/3 
postero-medial and postero-lateral aspect, each 6 x 3 cm; 
forearm, right, mid 1/3 extensor surface, 3 x 1 cm and distal 
1/3 laterally, 3 x 1 cm; right, pectoral region over 4th rib, 
3 x 1 cm, and left pectoral region, 3 x 1 cm.  

The service medical records reflect that the veteran was 
treated for these wounds, especially his right foot, 
throughout the remainder of his active service.  For example, 
records from December 1944 note, in regard to bones and 
joints, that the wounds on the right foot were clean.  It was 
further noted that the veteran had a fracture of the second 
metatarsal and second cuneiform.  The ankle motion was found 
to be good, but there was some limitation of motion of the 
second and third toes.  The veteran's muscular system was 
otherwise found to be normal, as was his nervous system.

The veteran's service medical records show no diagnosis of, 
or treatment for, tendinitis of the right shoulder, arthritis 
of the left knee, or any psychiatric problems.

Service connection was granted for scars, multiple (shell 
fragments), right arm and forearm, thighs, and right leg and 
chest by a June 1945 rating decision.

Various post-service VA and private medical records are on 
file, including examination reports, hospitalization reports, 
and treatment records for various medical conditions.

On a June 1947 VA medical examination, the veteran was found, 
in part, to be well-developed, well-nourished, in no acute 
distress, and mentally alert.  Nevertheless, it was noted 
that he walked with a limp on his right leg.  His posture was 
fair, and it was noted that he undressed and got on the 
examining table with no difficulty.  Examination of the upper 
extremities revealed two scars, one on the posterior lateral 
aspect of the lower third of the right arm, and the other on 
the lower aspect of the third of the right forearm.  Range of 
motion of the upper extremities and muscle power appeared to 
be normal.  Examination of the lower extremities revealed, 
among other things, a scar on the right thigh on the 
posterior lateral aspect in the upper third.  This scar was 
found to be pliable, not tender, and not adherent.  
Additionally, there was one scar on the anterior aspect of 
the middle third of the right leg measuring 1 inch in 
diameter, which was pliable, tender, but not adherent.  There 
were additional findings regarding the right foot, including 
loss of motion of the metatarsal joints and inability to 
stand on his toes because of pain.  Otherwise, motion of the 
hips, knees, and ankles were normal.  

The veteran's nervous system was clinically evaluated as 
normal on the June 1947 VA medical examination, to include 
his brain, spinal cord, peripheral nerves, and mentality.  

X-rays of both thighs conducted in conjunction with this 
examination revealed scattered foreign metallic bodies within 
the soft tissues encircling both thighs.  No foreign metallic 
bodies were noted within the bone.  However, one of the 
foreign metallic bodies appeared to be within synovial tissue 
along the antero-medial aspect of the right knee.

Based on the foregoing, the examiner's diagnoses included 
cicatrixes, multiple, chest, right arm and forearm, both 
thighs, right leg, right foot, with retained shell fragments, 
secondary to shell fragment wounds.  There were no diagnoses 
of right shoulder tendinitis, left knee arthritis, or an 
acquired psychiatric disorder.

On a January 1950 VA medical examination, the veteran's 
nervous system, to include his brain, spinal cord, peripheral 
nerves, and mentality, was again found to be normal.  
Further, the veteran was noted to have two scars on the 
posterior aspect of the lower 1/3 of each thigh, superficial, 
measuring around 2 inches in length each.  There was also a 
small scar, about 1 cm in diameter, below the right patella.  
Moreover, just below the mid-leg in the peroneal region there 
was a 1 1/2 x 1/2 inch scar with some bulging due to herniation.  
Once again, there were no diagnoses of right shoulder 
tendinitis, left knee arthritis, or an acquired psychiatric 
disorder.

On a July 1974 VA medical examination, it was noted that the 
veteran had sustained multiple shell fragment wounds while on 
active duty involving his right foot, chest, right upper 
extremity, right and left thighs, and right leg.  The veteran 
complained of pain and stiffness in his back, neck, right 
foot, as well as the joints of all four extremities.  He 
reported that he had been unable to work for the past 2 years 
because of this condition.  Additionally, it was noted that 
the veteran had been told that he had arthritis of the 
multiple joints on previous examinations, and that the 
veteran attributed the arthritis as a consequence of the 
shell fragment wounds.  On examination, both shoulders were 
found to be normal.  Further, there was no indication of any 
disability involving the left knee.

The record reflects that the veteran applied for VA 
vocational rehabilitation training in 1974.  An August 1974 
appraisal by a VA counseling psychiatrist concluded that the 
veteran had a high school education dating back to 1939, and 
that he did not have any specialized training that would 
allow him to work in a sedentary capacity.  Moreover, it was 
determined that the veteran was seriously disabled as a 
result of the service-connected arthritis and the other 
injuries to his arms, legs, trunks, chest, thighs, hips, etc.  
It was also determined that employers would be quite 
reluctant to hire a veteran that could only stand for 2 hours 
at a time, and then rest up for a little while again.  The 
counseling psychiatrist did not think that the veteran was 
able or capable of holding down a full-time job or even a 
part-time job on a consistent day-to-day basis.  For that 
reason, the counseling psychiatrist recommended that the 
veteran be found medically infeasible for training due to the 
seriousness of the service-connected disability.  

Both an August 1975 and a March 1976 VA medical examination 
noted that the veteran had multiple scars on his chest, right 
upper extremity, both thighs, right leg, and the right foot.  
Also, the March 1976 examination found the veteran to have 
normal range of motion of all joints of the right upper 
extremity except for some weakness in the grip of the right 
hand associated with the inability to approximate the first 
and fifth fingers by 1/2 an inch.  Regarding the lower 
extremities, it was noted that motion was within the limits 
of normal except for the right foot and ankle.  Additionally, 
the veteran was found to be able to walk on his heels 
satisfactorily, but was unable to do toe walking.  His gait 
was found to be fairly good, although he did have a definite 
limp because of his right foot disability.

By a May 1976 rating decision, the veteran was assigned 
separate ratings for residuals of fragment wounds to the 
right leg; right thigh; left thigh; as well as fragment wound 
scars of the chest, right arm and forearm with retained 
fragments.  The residuals of shell fragment wounds to the 
right leg was assigned a 20 percent rating pursuant to 
Diagnostic Code 5312.

A March 1979 VA medical examination noted, in part, that the 
veteran had normal range of motion of the joints of both 
upper extremities, and both lower extremities.  There were no 
findings of right shoulder tendinitis or left knee arthritis.

On a January 1980 VA medical examination, the veteran was 
noted to have discomfort on all motion of the right shoulder 
joint, with tenderness over the anterior aspect of the joint, 
with abduction limited to 110 degrees.  Scars were noted over 
the anterior chest, in the region of both shoulder joints, as 
well as the right forearm, both thighs, and right leg.  The 
scars, other than on the right foot, were all found to be 
well-healed and nontender on examination.  

A private medical statement, dated in December 1980, from a 
Dr. WTF noted, among other things, that the veteran had 
experienced pain in the right shoulder for the past eight 
years, described as a constant ache increased by motion of 
the shoulder.  He also reported right knee problems, but made 
no mention of any left knee problems.  

VA X-rays conducted in July 1980 resulted in impressions of 
probably osteochondral fragments of the left knee; medial 
joint space narrowing on the left, probably related to 
degenerative change; bilateral degenerative change of mild 
degree in the knees; normal patellofemoral relationships, 
radiographically; and multiple shrapnel foreign bodies in 
both legs, as described.  Subsequent VA outpatient treatment 
records note treatment for bilateral knee problems in 1981 
and 1982, with findings of bilateral arthritis of the knees.

At an August 1982 VA medical examination, the veteran 
reported that during the past few years he had experienced 
rapidly increasing symptoms of pain, stiffness, and weakness 
involving both lower extremities, particularly associated 
with the knees.  It was also noted that the veteran had 
arthritis of his right foot, secondary to shell fragment 
wounds.  Further, it was noted that the veteran had been 
fitted with metal knee braces, bilateral, and that he used a 
cane to assist in ambulation.  Moreover, the veteran 
contended that because of the increasing symptoms in his 
lower extremities, he was unable to work.  Following 
examination of the veteran, the examiner's impression was 
residuals of shell fragment wounds, both lower extremities, 
with degenerative joint disease, both knees, and muscle 
hernia, right leg.  

At a December 1984 VA medical examination, the veteran 
described increasing symptoms of pain, stiffness, and 
weakness involving both knees, as well as his right foot, 
which limited his ability to ambulate.  He described the 
treatment he had received for his knee problems, and reported 
that he had been considered for bilateral total knee 
replacements, but because of his psoriasis, which was rather 
severe about the knees, it had been felt that surgery was 
precluded because of the psoriatic condition.  Following 
examination of the veteran, the examiner's impressions were 
residuals of shell fragment wound, right foot, with painful 
callosities; residuals of multiple shell fragment wounds 
lower extremities; and psoriasis with psoriatic arthritis, 
both knees.  The examiner also opined that the veteran's 
bilateral knee condition was most likely secondary to the 
veteran's psoriasis.

A July 1985 letter from RTG, D.O., noted, in part, that the 
veteran complained of pain in both knees.  It was further 
noted that the veteran had been previously advised that he 
should have a knee replacement, but that this had been 
deferred because of the psoriatic skin changes on the 
anterior aspect of his knees, and also the fact that he was 
moderately overweight.  After summarizing the results of a 
recent examination of the veteran, Dr. RTG opined that the 
veteran was permanently and totally disabled from all types 
of activity due to his multiple problems, which included 
degenerative arthritis of the knees, traumatic arthritis of 
the foot, and degenerative arthritis of the cervical and 
lumbar spine.

The veteran was hospitalized at a VA medical facility from 
September to October 1985, during which time he underwent a 
total knee arthroplasty of the left knee.  Among other 
things, it was noted on the hospital summary report that the 
veteran complained of progressive left knee pain for five to 
six years, and that X-rays showed tri-compartmental disease.  
It was further noted that the veteran had a chronic history 
of continued psoriasis, only mildly active at the time of the 
hospitalization.  Moreover, it was stated that there was no 
true evidence of psoriatic arthritis.  Physical examination 
of the extremities found both the right and left upper 
extremities to be within normal limits.  Discharge diagnoses 
included osteoarthritis of the left knee; psoriasis; and 
urinary tract infection.

VA outpatient treatment records note that the veteran 
underwent another total left knee arthroplasty in February 
1992.  Nevertheless, subsequent records from 1992 note 
continued treatment for left knee problems, including 
complaints of pain.

The veteran was hospitalized at a VA facility from June to 
July 1996, following a cardiovascular accident.  Among other 
things, it was noted on the discharge summary report that the 
veteran had fallen four or five days prior to admission, and 
noticed left-sided weakness.  It was also noted that the 
veteran appeared depressed, and was not eating well.  A 
psychiatrist was consulted, who agreed with the diagnosis of 
depression and recommended anti-depressive medications.  
Physical examination of the extremities showed that the lower 
and upper extremities had full range of motion on the right, 
and limited on the left.  The veteran was found to have 
limited motion on the left, as well as decreased sensation on 
the left upper arm and leg.  Discharge diagnoses were 
cardiovascular accident, right with left hemiparesis; status-
post right total knee arthroplasty; hypertension; and 
depression.  

Also in June 1996, the veteran submitted a VA Form 21-8940 
(Application for Increased Compensation Based on 
Unemployability) in which he stated that he last worked in 
1972.  He contended that his multiple wounds had caused him 
great difficulties, and that, because of these wounds, he was 
unable to obtain any gainful employment.  The record reflects 
that the veteran's claim of entitlement to TDIU had been 
previously denied by the Board in April 1981 and November 
1985.

The veteran underwent another period of VA hospitalization 
from September to October 1996.  It was noted that he had 
been referred from a nursing home with a history of 
attempting to leave the nursing home several times and being 
combative; he had difficulty adjusting in the nursing home 
with significant agitation and combativeness.  It was further 
noted that the veteran reported being depressed and not being 
himself after the death of his wife five years earlier.  He 
denied any suicidal or homicidal ideas or any hallucinations.  
As per the nursing home staff, it was reported that he had 
been having unstable moods with increased agitation over the 
past week or so.  The veteran also reported that his son, 
with whom he dearly wanted to stay, was not helping him with 
his choices.  During this hospitalization, the veteran was 
provided with, among other things, individual psychotherapy 
to learn how to adjust to the changing physical demands of 
his life and body.  Discharge diagnoses included adjustment 
disorder, unspecified.  He was also found to have 
narcissistic and borderline traits.  General medical 
conditions included hypertension, status-post cerebrovascular 
accident, and status-post removal of laryngeal tumor.  
Psychosocial and environmental problems included the stress 
of relocation.

In January 1997, the veteran underwent a VA general medical 
examination, a neurological examination, and an aid and 
attendance examination.

The VA general medical examination resulted in diagnoses of 
status-post cerebrovascular accident; diaphoresis; history of 
ulcers; hypertension; right macules degeneration/cataracts; 
and peripheral edema.  

The VA aid and attendance examination diagnosed status-post 
cardiovascular accident.  Moreover, the examiner found that 
the veteran required 24 hour aid and attendance.  Similarly, 
the VA neurologic examination also found the veteran to have 
residual problems as a result of his June 1996 stroke.  These 
residuals included mild left hemiparesis of the left arm, 
leg, back; mild sensory loss of the left arm and leg; and 
moderate incoordination of the left arm and leg, with 
inability to ambulate.  The examiner also found that the 
veteran was moderately disabled due to the stroke, and 
required daily assistance with the activities of daily 
living, as well as supervised care, and handicap access.

As mentioned above, the veteran current TDIU claim was denied 
by a March 1997 rating decision.  It was noted that the 
veteran's service-connected conditions consisted of a 30 
percent evaluation for traumatic arthritis of the tarsal and 
metatarsal joints, right foot, secondary to shell fragment 
wounds; a 20 percent evaluation for residuals of shell 
fragment wound of the right leg; a 10 percent evaluation for 
shell fragment wound of the right thigh; a 10 percent 
evaluation for shell fragment wound of the left thigh; and a 
noncompensable evaluation for shell fragment wounds (scars) 
of the chest, right arm, and forearm.  The RO held that the 
veteran was considered unemployable due to nonservice-
connected factors; the service-connected disabilities, when 
considered apart from the nonservice-connected conditions, 
were not the cause of unemployability.  Specifically, the RO 
found that the veteran was unemployable due to his 
nonservice-connected residuals of cerebral vascular accident.  

In addition to the service-connected disabilities noted in 
the March 1997 rating decision, the record reflects that the 
veteran has received medical treatment, and been denied 
service connection, for degenerative arthritis of the 
cervical and lumbosacral spines; radiculopathy, upper 
extremities, secondary to cervical arthritis; duodenal ulcer; 
and callouses of the right foot.  

The veteran underwent a VA orthopedic and a psychiatric 
examination in May 1998.  Both of these examiners noted that 
the veteran's claims file was available and had been 
reviewed.

At the VA orthopedic examination it was noted that the 
veteran sustained multiple shrapnel injuries in his bilateral 
lower extremities while on active duty.  He eventually 
recovered, though went on to develop degenerative joint 
disease of his left knee.  The veteran's left knee problems 
were summarized, including the fact that he had had a total 
of six operations done on his left knee, and eventually 
required total knee arthroplasty sometime in the early 1990s.  
In addition, the veteran complained of bilateral lower 
extremity pain from shrapnel sustained during his time in the 
military.  He reported that this bothered him seven out of 
seven days, and, in conjunction with the knees, left him 
almost completely debilitated.  Moreover, the veteran 
complained of right shoulder pain, and summarized the 
treatment he had received therefor.  

On examination of the right knee, the veteran was found to 
have normal range of motion, although he did have tenderness 
at the inferior aspect of the kneecap.  There were no signs 
of patellar subluxation or dislocation.  Nevertheless, the 
veteran did have palpable osteophytes along the anterior, 
lateral, and medial borders of the joint itself.  Examination 
also revealed signs of degenerative joint disease throughout 
the lower extremities.  Further, he was found to have 
tenderness with squeezing of his quadriceps, as well as 
calves and feet bilaterally.  Findings were also made 
regarding the left knee and right shoulder.  Additionally, it 
was noted that recent X-rays revealed the right knee to have 
degenerative joint disease of a moderate to severe nature, 
while the left knee showed a stable total knee arthroplasty 
with somewhat symmetric wear of his poly joint.  X-rays of 
the right shoulder revealed relatively well preserved joint 
spaces.  It was also noted that the veteran's left knee 
showed a significant amount of heteroptic ossification.

Based on the foregoing, the examiner's assessment was that 
the veteran had had a long bout with knee arthritis and 
complications secondary to total knee arthroplasty.  The 
examiner summarized the veteran's current knee problems, and 
recommended treatment options.  However, he did not address 
the etiology of the veteran's left knee arthritis.

With respect to the veteran's bilateral lower extremities, 
the examiner stated that the veteran had multiple sites of 
palpable pain of his foot, ankles, and lower extremity 
secondary to shrapnel injuries years ago.  However, it was 
noted that these places of palpation were somewhat 
inconsistent in their pain response.  Nevertheless, the 
examiner stated that the veteran had a full range of motion 
of the other joints, and that he had signs of degenerative 
joint disease in the lower extremities and some swelling of 
the left ankle.  Also, the examiner opined that conservative 
forms of therapy, including anti-inflammatory medication and 
good overall range of motion, would benefit the veteran.  

Regarding the right shoulder, the examiner found that the 
veteran had signs and symptoms of both impingement syndrome 
and acromioclavicular joint arthrosis, and provided 
recommendations for treatment thereof.  

The examiner further commented that the veteran was severely 
disabled.  It was noted that the veteran had significant pain 
which limited his walking tolerance to use of a walker at all 
times, even around the house.  For any long distances, he 
used a wheelchair.  Moreover, the examiner stated that the 
veteran was not able to walk unsupported for any appreciable 
length, and even with the walker he was only able to walk 
approximately 100 feet before having to stop and rest.  The 
examiner stated that the veteran's total left knee 
arthroplasty certainly contributed to this, as he had not had 
a good outcome with regard to range of motion and still had 
pain in the knee area.  The examiner stated that this would 
be expected to become worse with activity and with 
exacerbations of the problems mentioned above.  In addition, 
given the veteran's right shoulder impingement syndrome, the 
veteran would have a difficult time using his upper 
extremities as weight bearing extremities.  The examiner 
stated that physical therapy would be an option for the 
veteran, and that he might eventually be required or want to 
undergo surgical decompression for his impingement syndrome.  
All in sum, the examiner opined that the veteran's ability to 
carry out activities of daily living, as well as recreational 
activities, was very limited.  

At the VA psychiatric examination, the veteran reported, 
among other things, that his wife died in 1993.  It was noted 
that the veteran burst into tears when he related this 
information.  The veteran reported that with the death of his 
wife, his world had "gone to hell."  He also related a 
period of psychiatric hospitalization in 1995 when he talked 
about committing suicide, which he reported was due to the 
pain in his right arm and left knee, coupled with the 
continuing grief he experienced over the death of his wife.  
Additionally, it was noted that it was obvious that it was a 
sad time when the veteran's son sold his home some two years 
ago.  Following examination of the veteran, the examiner 
diagnosed depressive disorder, not otherwise specified.  
Moreover, the examiner opined that the veteran did not meet 
the criteria for PTSD.  The examiner noted that the veteran 
had no trouble sleeping, and that he could recount World War 
II experiences where he witnessed killings with considerable 
degree of equanimity.

By the August 1998 rating decision, the RO found, among other 
things, that service connection for arthritis of the right 
knee was established, and that the disability was combined 
with the existing shell fragment wound of the right leg.  
Nevertheless, even with taking into consideration arthritis 
of the right knee, the RO found that the veteran was not 
entitled to a rating in excess of 20 percent for residuals of 
shell fragment wound to the right leg.  The RO also denied 
service connection for PTSD, depressive disorder, right 
shoulder tendinitis, and left knee arthritis.

I.  Service Connection

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Pond v. West, 12 Vet. App. 341 
(1999).

The evidence on file shows that the veteran served in combat 
during his period of active duty.  The provisions of 38 
U.S.C.A. § 1154(b) provides that in the case of any veteran 
who engaged in combat with the enemy in active military 
service during a period of war, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  64 Fed. Reg. 32,807-32,808 (June 18, 1999) (to be 
codified at 38 C.F.R. § 3.304(f) effective March 7, 1997, the 
date of the Court's decision in Cohen v. Brown, 10 Vet. App. 
128 (1997)).  38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen, 10 Vet. App. at 141.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

It is noted that provisions of 38 C.F.R. 3.304(f) used to 
require that there be a "clear diagnosis" of PTSD.  A 
"clear diagnosis" of PTSD was, at a minimum, an unequivocal 
one.  Cohen at 139.  However, as indicated above, this 
regulation was amended in June 1999.  These amendment, in 
part, eliminated the requirement of a "clear diagnosis." 61 
Fed. Reg. 32.807-32.808.  In the instant case, the Board 
finds that the amendments to 38 C.F.R. 3.304(f) were to 
conform the regulation to the Court's holding in Cohen, 
supra, and that elimination of the requirement of a "clear 
diagnosis," lessened the burden on the veteran.  Therefore, 
the Board concludes that the veteran will not be prejudiced 
by the Board's adjudication of his claim under the revised 
criteria of 38 C.F.R. 3.304(f).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for PTSD, depressive 
disorder, right shoulder tendinitis, and left knee arthritis.

As an initial matter, the Board notes that nothing on file 
shows that the veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot constitute 
competent medical evidence regarding the issues on appeal.

With respect to the PTSD claim, the Board notes that no 
competent medical evidence is on file which actually 
diagnoses the veteran with PTSD.  In fact, the examiner who 
conducted the May 1998 VA psychiatric examination found that 
the veteran did not meet the criteria for PTSD.  As noted 
above, the examiner made this finding based upon both an 
examination of the veteran and review of the records 
contained in the veteran's claims folder.  No competent 
medical evidence is on file which refutes this determination.  
The Board cannot reject medical evidence, or reach an 
opposite conclusion, based solely on its own unsubstantiated 
opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Consequently, the Board must accept the VA examiner's finding 
that the veteran does not have PTSD to be correct.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

Regarding the depressive disorder, right shoulder tendinitis, 
and left knee arthritis claims, the Board notes that the 
competent medical evidence clearly shows that all of these 
disabilities were first diagnosed many years after the 
veteran's discharge from active service.  Inasmuch as the 
veteran's left knee arthritis was not diagnosed until many 
years after service, he is not entitled to a grant of service 
connection based upon the presumptive provisions of 38 C.F.R. 
§§ 3.307, 3.309.  Moreover, no competent medical evidence is 
on file which relates these disabilities to the veteran's 
active service, to include his service-connected 
disabilities.  See 38 C.F.R. §§ 3.30, 3.310; see also 
Hickson, supra; Pond, supra.  In fact, the medical evidence 
tends to relate the veteran's depressive disorder and left 
knee arthritis to nonservice-connected conditions.

Regarding the depressive disorder, the June to July 1996 
report of VA hospitalization indicates that the veteran was 
depressed due to the medical problems he had as a result of 
his nonservice-connected cerebrovascular accident.  
Similarly, the September to October 1996 report of VA 
hospitalization indicates that the veteran had an adjustment 
disorder due to the change in his lifestyle caused by his 
nonservice-connected cerebrovascular accident.  For example, 
he was found to have difficulty adjusting to the nursing home 
with significant agitation and combativeness.  Also, his 
psychosocial and environmental problems included the stress 
of relocation.  Furthermore, both the September to October 
1996 report of VA hospitalization, and the May 1998 VA 
psychiatric examination, noted that the veteran's problems 
started following the death of his spouse.  Moreover, the May 
1998 VA examiner opined that the veteran did not have PTSD, 
in part, because the veteran could recount his World War II 
experiences where he witnessed killings with a considerable 
degree of equanimity; the veteran did not appear to have any 
current psychiatric problems as a result of his experiences 
during active service.

As mentioned above, the December 1984 VA examiner opined that 
the veteran's knee arthritis was secondary to the veteran's 
nonservice-connected psoriasis.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for PTSD, depressive disorder, right 
shoulder tendinitis, and left knee arthritis.  Consequently, 
these issues must be denied.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In making the above determination regarding the veteran's 
claims, the Board was cognizant of the fact that the evidence 
on file shows that the veteran served in combat during his 
period of active duty.  As stated above, the provisions of 38 
U.S.C.A. § 1154(b) provides that in the case of any veteran 
who engaged in combat with the enemy in active military 
service during a period of war, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, the Board did not 
deny the veteran's service connection claims based on what 
occurred during service.  As stated above, the Board found 
that there was no competent medical evidence that the veteran 
currently has PTSD.  The Board also found that there was no 
competent medical evidence which related the veteran's 
depressive disorder, right shoulder tendinitis, or his left 
knee arthritis to active service, to include the veteran's 
service connected disabilities.  In fact, the evidence 
indicated that the veteran's depressive disorder and left 
knee disorder were incurred as a result of nonservice-
connected conditions.  Consequently, the provisions of 
38 U.S.C.A. § 1154(b) would provide no additional benefit to 
the veteran in the instant case.  See  Turpen v. Gober, 10 
Vet. App. 536, 539 (1997) (holding that, absent medical-nexus 
evidence, there was "no reasonable possibility that 
consideration of § 1154(b) by the Board could change the 
outcome of the case on the merits"); Brock v. Brown, 10 Vet. 
App. 155, 162 ("reduced evidentiary burden provided for 
combat veterans by 38 U.S.C. § 1154(b) relate[s] only to the 
question of service incurrence, 'that is, what happened then 
-- not the questions of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required'" (quoting Caluza, 7 Vet. App. at 507)); 
Cohen at 138 ("[s]ection 1154(b) provides a factual basis 
upon which a determination can be made that a particular 
disease or injury was incurred or aggravated in service but 
not a basis to link etiologically the condition in service to 
the current condition"). 

The Board also acknowledges that some of the veteran's claims 
were previously denied as "not well grounded."  However, the 
Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of 
entitlement to service connection.  This is so because the RO 
specifically notified the veteran of the requirements needed 
for entitlement to service connection in the Statement and 
Supplemental Statement of the Case issued during this appeal.  
Moreover, all of the relevant evidence and applicable law and 
regulations were considered.  As such, there has been no 
prejudice to the veteran that would warrant a remand, the 
veteran's procedural rights have not been abridged, and, for 
the reasons stated above, the Board has determined that the 
preponderance of the evidence is against the issues on 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).



II.  Increased Rating

Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The RO has evaluated the veteran's residuals of shell 
fragment wound to the right leg pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5312 for injuries to Muscle Group XII 
(anterior muscles of the leg).  Functions of this muscle 
group include dorsiflexion, extension of the toes, and 
stabilization of the arch. This muscle group encompasses the 
anterior muscles of the leg, including the tibialis anterior, 
extensor digitorum longus, extensor hallucis longus, and 
peroneus tertius muscles.  Under this Code, a noncompensable 
rating is assigned for a slight disability.  For a moderate 
disability, a 10 percent rating is warranted.  A 20 percent 
rating is warranted when there is moderately severe 
disability.  Moreover, a maximum 30 percent rating is awarded 
when there is severe disability.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(d).

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  Slight disability of muscles is 
characterized by simple wound of muscle without debridement 
or infection.  Slight disability of muscle is reflected by 
history and complaint such as service department records of a 
superficial wound with brief treatment and return to duty.  
Healing of slight muscle injuries is followed by good 
functional results.  Slight disability of muscles includes 
none of the cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. 4.56 (c).  Objective findings 
characteristic of slight muscle disability include minimal 
scarring, no evidence of fascial defect, atrophy, or impaired 
tonus, no impairment of function, and no metallic fragments 
retained in muscle tissue.  38 C.F.R. § 4.56 (d)(1).

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound.  For a finding of moderate 
disability of muscle, there should be record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56 (c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings characteristic of moderate 
muscle disability include small or linear entrance and (if 
present) exit scars, indicating a short track of the missile 
through muscle tissue.  For moderate muscle injury, there 
should be some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 
38 C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings characteristic of 
severe muscle disability include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile. (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).

As indicated above, the RO has also evaluated the veteran's 
residuals of shell fragment wound to the right leg based upon 
arthritis of the right knee.  Diagnostic Code 5010 provides 
that traumatic arthritis substantiated by X-ray findings is 
to be rated as degenerative arthritis under Diagnostic Code 
5003.

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45(f).

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14.  In 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court held 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria 
necessary for a rating in excess of 20 percent for his shell 
fragment wound residuals of the right leg.

Regarding the criteria found at Diagnostic Code 5312, the 
Board finds that the competent medical evidence does not show 
that the veteran has sustained severe muscle disability to 
Muscle Group XII as a result of his shell fragment wound 
residuals of the right leg.  A careful review of the 
objective medical evidence, including the most recent VA 
medical examinations in January 1997 and May 1998, does not 
show objective findings of ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track; loss of deep fascia or muscle substance on palpation, 
or soft flabby muscles in wound area.  Further, the medical 
evidence does not show that the muscles swell and harden 
abnormally in contraction.  Moreover, it does not appear that 
the veteran has atrophy of Muscle Group XII.  The Board finds 
that the veteran's right leg disability does not meet or 
nearly approximate the criteria for a 30 percent rating under 
38 C.F.R. § 4.73, Diagnostic Code 5312.

The Board acknowledges that the evidence reflects that the 
initial injury was a penetrating wound, that the veteran was 
hospitalized during service for a prolonged period of 
treatment, consistent complaints of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), and evidence of inability to keep up with work 
requirements.  However, based upon the competent medical 
evidence on file, the Board finds that these symptoms are 
adequately compensated by the current 20 percent rating for a 
moderately severe muscle disability.  38 C.F.R. § 4.73, 
Diagnostic Code 5312.

With respect to the veteran's right knee arthritis, the 
competent medical evidence does not show that the right knee 
has flexion limited to 15 degrees or less, nor extension 
limited to 20 degrees or more.  In fact, the May 1998 VA 
orthopedic examination found the motion of the veteran's 
right knee to be within normal limits.  Consequently, the 
veteran is not entitled to a rating in excess of 20 percent 
under Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a.

The Board also finds that the veteran is not entitled to a 
rating for his right knee arthritis as separate from his 
muscle damage under Diagnostic Code 5312.  As noted above, 
the critical inquiry in making such a determination is 
whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
supra.  Here, the Board notes that the cardinal signs and 
symptoms associated muscle disability under 38 C.F.R. 
§ 4.56(d) include loss of power, weakness, fatigue-pain, 
impairment of coordination and uncertainty of movement.  The 
Board finds that these symptoms are duplicative and 
overlapping with that of limitation of motion, to include 
painful motion, under Diagnostic Codes 5003 and 5010.  
Consequently, a separate rating for the veteran's right knee 
arthritis would constitute pyramiding under 38 C.F.R. § 4.14, 
and is not permitted.  

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his shell fragment 
residuals of the right leg.  Thus, the Board concludes that 
the preponderance of the evidence is against the claim, and 
it must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert, supra.  Furthermore, 
Board notes that it making this determination it has taken 
into consideration the requirements of 38 C.F.R. §§ 4.40, 
4.45, and 4.59, and has determined that they do not permit a 
schedular rating in excess of 20 percent.  These regulations 
are applicable in the instant case because the veteran has 
reported that his shell fragment wound residuals of the right 
leg are manifested by pain and resulting functional 
impairment.  Despite these subjective complaints, the record 
does not contain objective evidence by which it can be 
factually ascertained that there is or would be any 
functional impairment attributable to the veteran's 
complaints of pain which would warrant a schedular rating in 
excess of the 20 percent evaluation currently in effect.  
Therefore, the factors to be considered pursuant to 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 do not provide any basis for a rating 
in excess of 20 percent in the instant case.

III.  TDIU

Legal Criteria.  A total disability rating for compensation 
purposes may be assigned where the schedular rating is less 
than total, where it is found that the disabled person is 
unable to secure or follow substantially gainful occupation 
as a result of a service-connected disability ratable at 60 
percent or more or as a result of two or more disabilities, 
providing at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 4.16(a).  For the above purpose of 
one 60 percent disability or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, (4) multiple 
injuries incurred in action, or (5) multiple injuries 
incurred as a prisoner or war.  38 C.F.R. § 4.16(a).

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).


Analysis.  The veteran is currently service-connected for the 
following disabilities: traumatic arthritis of the tarsal and 
metatarsal joints, right foot, secondary to shell fragment 
wounds, evaluated as 30 percent disabling; residuals of shell 
fragment wounds of the right leg, evaluated as 20 percent 
disabling; residuals of shell fragment wound of the right 
thigh, evaluated as 10 percent disabling; residuals of shell 
fragment wound of the left thigh, evaluated as 10 percent 
disabling; and residuals shell fragment wound scars of the 
chest, right arm, and right forearm, evaluated as 
noncompensable.  All of these disabilities were incurred as a 
result of the same injury in October 1944, while the veteran 
was on active duty.  Consequently, these conditions 
constitute one disability for determining whether the veteran 
is entitled to a TDIU.  38 C.F.R. § 4.16(a).  

The veteran's combined rating for his service-connected 
disabilities is 60 percent.  See 38 C.F.R. § 4.25.  Since 
these conditions constitute one disability for determining 
whether the veteran is entitled to a TDIU, he clearly meets 
the percentage standards under 38 C.F.R. §§ 3.340, 4.16(a).  
Thus, the Board must now determine whether the evidence on 
file shows that the veteran is unemployable as a result of 
his service-connected disabilities.

The veteran has a high school education and employment 
experience as an operating engineer.  He has indicated that 
he was last employed full time in 1972.  (See VA Form 29-
8940, received by RO in June 1996.)  The Board notes that the 
medical evidence shows that the veteran experiences definite 
functional impairment as a result of his service-connected 
disabilities and such is recognized by his current combined 
60 percent rating.  Further, the May 1998 VA orthopedic 
examiner found that the veteran's ability to carry out 
activities of daily living, as well as recreational 
activities, was very limited.  The examination report also 
reflects that this was due, in part, to the fact that the 
veteran is unable to walk for any prolonged distances without 
assistance.  However, it is also apparent that a significant 
amount of the veteran's functional impairment is due to 
nonservice-connected disabilities, to include residuals of a 
cerebrovascular accident or stroke, left knee arthritis, and 
right shoulder tendinitis.  The VA medical examinations 
conducted in January 1997 reflect that the veteran requires 
ongoing medical assistance because of the nonservice-
connected residuals of a stroke, and the May 1998 VA 
orthopedic examiner, while noting the veteran's residuals of 
gunshot wounds, emphasized that the veteran had a poor result 
from a nonservice-connected arthroplasty of the left knee.  
As noted earlier in this decision, the veteran was scheduled 
for a VA examination in July 2000, but he failed to report 
for that evaluation, and he has not indicated that he wants 
the evaluation to be rescheduled.  Such an examination would 
have provided relevant findings to help distinguish between 
service and nonservice-connected functional impairment.  
There is no medical opinion of record that supports the 
veteran's claim that he is unable to work due solely to his 
service-connected disabilities.  
In sum, it is the Board's judgment that, based upon the 
evidence that is currently of record, the veteran's service-
connected disabilities, while contributing to his overall 
industrial impairment, do not preclude his ability to obtain 
or engage in substantially gainful employment, within the 
meaning of the applicable law and regulations.  There is no 
probative evidence to show that due solely (emphasis added) 
to the established service-connected disabilities the veteran 
is incapable of performing some form of employment.  The 
medical record demonstrates that the veteran has noteworthy 
non-service-connected disabilities, and these may not be 
considered in support of the TDIU claim.  Also, the veteran's 
advanced age may not be considered.  38 C.F.R. § 4.19.  The 
weight of the evidence demonstrates that the veteran's 
service-connected residuals of shell fragment wounds would 
certainly limit him from some forms of work, but they do not 
appear to be of a severity to prevent all substantially 
gainful employment for which he is qualified by reason of his 
education and work experience.

As the preponderance of the evidence is against the TDIU 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  Gilbert, supra.  

















ORDER

Entitlement to service connection for PTSD, a depressive 
disorder, right shoulder tendinitis, and left knee arthritis 
is denied.

Entitlement to a rating in excess of 20 percent for residuals 
of a shell fragment wound to the right leg, based upon damage 
to Muscle Group XII, is denied.

Entitlement to a TDIU based upon service-connected 
disabilities is denied.





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 



